  Case 2:19-cv-01255-GEKP Document 1-1 Filed 03/25/19 Page 1 of 27




                    EXHIBIT A
   NOTICE TO TRANS UNION
~~ENTAL SCREENING SOLUTIONS,
            INC.
       Case 2:19-cv-01255-GEKP Document 1-1 Filed 03/25/19 Page 2 of 27
                                                                                       SYLVANIA
IN THE COURT OF COMMON PLEAS OF MONTGOMERY COUlvTY,PENN

                  KRIS DEDOMTNTC

                         vs.
                                                                          NO. 2018-288t6
  TRAN5UNIQN RENTA'i.SCREENING SOLUTIONS INC




                                  NOTICE 'lCQ l]~EFEND - CTViL


                                                                                           in the
         You have been sued in court. If you wish io defend against the claims set Earth
                                                                                    int and notice
 following pages, you must take action within twenty(20)days after this compla
                                                                                     in writing
 are served, by entering a written appearance personally or by attorney and filing
                                                                             you. You  are warned
 with the court your defenses or objections to the claims set forth against
                                                                           nt maybe   entered
 that if you fail to do so the case may proceed without you and a judgme
 against you by the court without fizrther notice for any rr~oney claime d in the complaint or for
                                                                              or        y or other
 any other claim or relief.requested bythe plaintiff. You may lose money propert
 rights important to you.

                                                              TIC YOU DO
       YOCJ SHOULD TAKE THIS PAPER TO YOYTR LAWYER AT ONCE.
                                              OFFIC E SET FORT H BELOW.
 NOT HAVE A LAWYER,GO TO OR TELEPHONE THE
                                                             G  A
 THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT DIN
 LAWYER.

                                                                                         BE ABLE
         Ir YOU CANNOT AF~'4RD TO I-~IRE A LA'W`Y'EI2, THIS OFFICE MtIY
                                                       THAT MAY OFFER
  TO PROVIDE YOU VJTTH INFORMATYON ABOUT ACrENCIE5
                                                 ICED rEE OR NO FEE.
  LEGAL SERVICES TQ ELIGIBLE PERSONS AT A RED'(.



                                LAWYER REFERENCE S~RVIC~
                               MONTGOMERY BAR ASSOCATION
                                  100 West Airy Street(REAR)
                                 NORRISTOWN,PA 14404-0268

                                 (610)279-9650, EXTENSION ZO1




                                                                                                     PRIF0034
                                                                                                       ~ I011l
      Case 2:19-cv-01255-GEKP Document 1-1 Filed 03/25/19 Page 3 of 27




                         1N THE COURT 4F COMMON PLEAS
                     OF MONTGOMERY COUNTY,PENNSYLVANIA

Kris DeDomini'c
1726 Locust Street
Norristown,PA 1940Y
                                     Plaintiff              2018-2$816
v.
TransUnion Rental Screening Solutions, Inc.
6430 South Fiddlers Green Circle, Suite 500
Greenwood Village, CO 80111                                 jury Trial Demanded
                                    Defendant

                                    NOTICE Tl3 DE]FENID
                                                                                 set faith in the
       You have been sued in Court. If you wish to defend against the claims
                                                                  after this Complaint and Notice
~ollowiilg pages, you must take action within twenty(20} days
                                                               attorney and ding in writing with
are served by entering a written Appearance personally or by
                                                                  against you. You are warned that if
the Court your defenses or objections to the g claims set forth
                                                                       may- be entered against you
you fail to do so i1~e case may proceed without you and a judgment
                                                                      in the Complaint or for any
 by the Cnurt without further notice to you for any money claimed
                                                                       or property or other rights
 other claim or relief requested by Plaintiff(s). You may lose money

 important to you.
                                                                     ER AT C?NCE. IF YOU DO
       'YYOU SHOULD TAKE THIS PAPER TO YOUR LAWY
                                                                   TO OR TELEPHONE THE
 NOT HAVE A LAWYER OR Cf1NNOT AFFORD ONE,GO
                                                                          GET LEGAL HELP:
 OFFICE SET FORTH BLOW TD FIND UUT WHERE YOU CAN


                             LAWYER REFERENCE SERVICE
                        MON TGOM ERX COUNTY BAR ASSOCATION
                                                                     TV, PA X 9401
                     140 West Airy Street(REAR),NORRISTdW
                               (610)279-9560, EXTENSION 201

                             Montgomery County Legal Aid Services
                             62S Swede Street, Norristown,PA 19401
                                         610-275-54Q0
Case 2:19-cv-01255-GEKP Document 1-1 Filed 03/25/19 Page 4 of 27




                   EXHIBIT B
             COMPLAINT TO
   TRANS UNION RENTAL
SC~~EENING SULUTIOl~TS,INC.
     Case 2:19-cv-01255-GEKP Document 1-1 Filed 03/25/19 Page 5 of 27




                        IN THE COURT OF C(}MMON PLEAS
                    0~ MONTGOMERY COUNTY,PENTdSYLVANIA

Kris DeDominic
1726 Locust Street
Norristown, PA 19401
                                    Plaintiff              2018-2~~ 16
v.
TransUnion Rental Screening Solutions, Inc.
6430 South tiddlers Green Circle, Suite 500
Greenwood Village, CO 80111                                3ury Trial Demanded
                                    Defendant


                                       ~OI~I~I,~,~I~'~'


                                                                     mer   for Defendant(s'}
    1. This is a lawsuit for damages brought by an individual coizsu
                                                                .), and the Fair anct Accivate
       alleged violations of the Fair Credit Reporting Act(i'CRA

       Credit Transaction Act(FACTA), 15 U.5.C, lb8t, et seq.



                                                                        t address of 1726 LOCUSt
    z. Plaintiff is Kris DeDoznir~ic, an adult individual with a cuiTen

       Street, Norristown,PA 19401.


                                                                Inc.,   with a business address
    3. Defendants} is TransUnion Rental Sc~-eeliiiig Solutions,
                                                                Circle,   Suite 500, Greenwood
        including but not limited to 6430 South Fiddlers Crreen

        Village, CO 80111.
   Case 2:19-cv-01255-GEKP Document 1-1 Filed 03/25/19 Page 6 of 27




                                                                             and Accurate
 CUNT {~N]E: Violation of tree fair Credif Reporting Act and the Fier
                   Credit'~ransactions ~c~,15 TJSC 1G~1 et. seq.
    lCai~t~re to R.ed~ct Karst Five 1)i~i~s of k'~a~nti£fs Smcia~ ~ecuri~y I~fYaanber


                                                                                    a part
4. AIi previous pazagraphs o~ this complaint are incorporated by reference and made

   of this complaint.



                                                                       by I S USC 1681.
5. !fit all times mentioned herein plaintiff was a consumer as defined



                                                                   by 15   USC 1681 a (c)_
6. At all times menrioned herein Plaintiff was a person as defined



                                                                          by   IS USC 16$1 a
7. At alI frmes me~lfiioned herein Plaintiff was an individual as defined

   (c).



                                                          maintai   ned a "file" on Plaintiff as
8. At all times mentioned in this Complaint, Defendantts)

    defined by XS USC 16&I(a)(d) et. seq.



                                                           was   acting as a "consumer
 9. ~1t all times mentioned in this Complaint, Defendants)

                                                                     .
     Reporting Agency" tCRA) as defined by 15 USC 1681a(~ as follows
  Case 2:19-cv-01255-GEKP Document 1-1 Filed 03/25/19 Page 7 of 27




                                                                                in writing and
10. Prior to the commencement oftkis case, Plaintiff contacted Defendants)
                                                                                 which was
   requested a copy ofthe information cantainerl in P'laintiff's consumer file
                                                                                ure from
   maintained by Defendant(s). When Plaintiff requested Plaintiff's file disclos
                                                                                          of
   Defendant, Plaintiff requested in writing that Defendants)redact the first five digits

   Plaintiff's eonsurner disclosure. See attached exhibits.




                                                                                    the first
1 1. Pursuant to 15 USC 1681 g (a)(1){f1), Defendants) was /were required to redact
                                                                                      e Plaintiff
   five digits of Plaintiff' Social Security slumber on Plaintiff's disclosure becaus
                                                                                    ed the
    specifically requested Defendants) to da so at the time that Plaintiff request

    consumer report from Defendant(s).



                                                                                             ure
12. Defendant was required to redact Piairtiff's Social Security number o~ the disclos
                                                                             and not intended to
    even though the consumer report was given directly to the cansui~ner,

    be accessed by any third party.



                                                                          Transaction Act
 13. Said redaction requirement was part of the Fair and Accurate ~rediti

   (FACTA)of2003.




                                                                     protect the consumer's
 14. The legislative purpose of such redaction requirement was to

                                                                    or d~unpster divers who
    privacy at~d Social Security Number from third parties and /
                                                                   tion an the consumer report.
     might view the consumer°s Social Security Number informa
   Case 2:19-cv-01255-GEKP Document 1-1 Filed 03/25/19 Page 8 of 27




                                                                 Y c(g), whici~ was also part of
15. Such legislative purpose is also exemplified in 15 LTSC l 6$
                                                        to redact all but              the last 5
   the FACTA of 2003. 1S USC 1b81c(g)requires merchants
                                                                            point of sale. ~vei~
   digits of a consuulers' bank or credit card number on a receipt at the
                                                                 such receipt is given
    the expizatian date must be redacted. This is true even when
                                                                    any third party.
    directly to the consumer, and nat intended to be accessed by



                                                                    from unintended persons
16. The purpose of 15 USC 1681 c(g) was to protect consumers
                                                                          or bank transacrion
    ~~I~o may view or "dumpster dive" for the eonsun~ers' credit card

    receipts.



                                                     simitarpurposes in thcirr             edaction
 17. IS USC 1S81c(g) and 15 USC IbSlg (a)(1}(A} have
                                                           ation fram third parties who may
    requirements to protect consumers' personal inform
                                                                   uecurity informai~on.
     view or obtain such consumers' personal account or social



                                                           did not have the first five digits of
 I S. Defendant sent Plaintiff consumer disclosures that
                                                               full Social Security number was
     Plaintiff's Social Security numt~er redacted. Ptaintrff's
                                                                 mer. See attached exhibits.
     conspicuously printed by Defendant on Plaintiffs consu



                                                         I S USC 1 b81 g (a)(1)tA} by failing to
  19. Defendants) breached its duty to Piainiit~Funder
                                                                     er on Plaintiffs consumer
     redact the first five digiCs ofPlaintiffs Social Security Numb
                                                 requested in writing by Plaintiff to do so.
     diSCloSUIe after llavit~g been specifically
  Case 2:19-cv-01255-GEKP Document 1-1 Filed 03/25/19 Page 9 of 27




                                          L~~I~I'~'

                                                                                nce and made a part
20. The previous paragraphs of this Complaint ase incorporated by refere

    ofthis Complaint.



                                                                                willful   , wanton,
2I. It is believed and averred that the acts cfl~nmitted by Defendant(s`), were

    and intentional.



                                                                      the doci~-ine of respondent
22. Defendant is liable for the acts committed by its agenCs under
                                                                                     employment
    superior because Defendant's agents were acting within the scope of their

    with Defendant(s)_



                                                                              /employees under the
 23, In the alfiernative, Defendant is liable for the conduct of its agents
                                                                    its agen~,s /employees were
     theory ofjoint and several Liability because Defendant and
                                                                 concert.
     engaged in a joint venture and were acting jointly and in


                                                                        e of Iaw.
 24. Any mistake made by Defendant w~u1d have included a mistak



                                                          been a reasonable or bona fide misiake.
 25. Any mistake made by Defendant would not have
  Case 2:19-cv-01255-GEKP Document 1-1 Filed 03/25/19 Page 10 of 27




                                     T~T~27[SI3ICTI0~1



                                                                  d by reference and made a part
26. The previous paragraphs of this Complaint are inco;orate

   ofthis Complaint.


                                                                 ed by reference.
27. The previous paragraphs of this Complaint are incorporat



                                                                because Defendant regularly
2$. Defendant may be personally served in this jurisdiction
                                                              of the market forces in this
    couducis business in this }urisdiction, and avails itseii'

    jurisdiction.



                                                                   I7SC 1331-1337 et. seq, if
29. This Court has federal question jurisdicrion pursuant to 28

    removed to Federal Caurt, and 1 S tJSC l 681 et. seq,


                                                             e III of   the U.S. Constitution hears
 3Q. A plaintiff invoking federal jurisdiction. under hrticl
                                                             rete harm" See Spokeo v. RobbiTjs
     the burden of showing a "concrete injury" or a "conc
                                                               Samuel l~lito, t3-1119(2016),
     U,S. Supreme Court Opinion of the Honorable Justice
                                                            (1992       ).
     quoting Lujan v. Defe~lders of Wildlife, 504 U. S. 555


                                                         iff must show that he or she suffered "an
 31. In order to demonstrate a "concrete harm" plaint

     invasion of a legally protected interest."
  Case 2:19-cv-01255-GEKP Document 1-1 Filed 03/25/19 Page 11 of 27




                                                                               gh tangible
32. r~ "concrete" injury need not be a measurable or "tangible" injury. Althou
                                                                              heless   be concrete.
   injuries are perhaps easier to z•ecog7iize, intangible injuries can nevert
                                                                           ble Justice Samuel
   See Spoken v, Robbins U.S. Supreme Court opinion of the Honora
                                                                           um, 555 U. ~. 460
    A1ito, 13-11 l9 {2016), and quoting Pleasant Grove City v. Surrzm
                                                                ring Opinio            n ofthe
   (2009). Also see Spoken v. Robbins U.S. Supreme Court concur

    Honorable Justice Clarence Tt~ornas, 13-1 l 19(20I6).



                                                                         ss is not dispositive, but
33. To determine if an injury is "concrete," the judgment of Congre
                                                                         harms that meet
    is instructive. Congress is well positioned to identify intangible
                                                                     right granted by statute
    minimum Article It.I requirements. The violation of a procedural
                                                                    in fact. See Spoken v.
    can be sufficient in some circumstances to constitute injury
                                                                          Samuel Alito and the
    Robbins U.S. Supreme Court opinions of the Honorable Justice

     Honorable Clarence Thomas, 7 3-1 119(2Q16).



                                                                   ate private or public rights, and
 34. Congress can create new private causes of action to vil~dic
                                                                           on ~f those private
     can authorize private plaintiCfs to sue based simply on the violati
                                                                   d private right   need not allege
     rights. A Plaintiff seeking to vindicate a statutorily create
                                                           see Spoke      n v. Robbins, 1.3-1 i 19
     actual harm beyond the invasion ofthat private right;
                                                                     quoting Worth v. Setdin,422
    (ZQi 6), Opinion of the Fianorable Justice Clarence Thomas
                                                                      v. Coleman, 455 U. S. 363,
     U. S. 490, S00(1975} and also quoting Havens Realty Corp.

     373-374{1982).
  Case 2:19-cv-01255-GEKP Document 1-1 Filed 03/25/19 Page 12 of 27




                                                                tails to research, guard and assisC
35. Congress envisioned the need to provide consumers the
                                                                                   reporting
   in maintaining their personal data gathered and distributed by consumer
                                                                       ability fo safeguard
   agencies such as Defendants)in this case. One of those tools is the
                                                                          y to redact the first five
   one's personal identity by instructing a consumer reporting agenc
                                                                                  , pursuant to 1.5
    digits of the consumers Social Security nu~iber on the consumer report

    USC 1681 g et. seq.



                                                                  rete harm." See Spokeo v.
36. Even the risk of a harm, not yet manifested can be a "conc
                                                                                 l Alito, 13-1119
    Robbins U.S. Supreme Court opinion ofthe Honorable Justice Samue
                                                                r compr        omised rs a "concrete
   (2016}. Plaintiff's risk of having his Social Security numbe

    farm" as referred to in tl~e Spokeo decision.



                                                          Defendant repeatedly and willfully
 37. Plaintiff Suffered an actual coizcrete injury when
                                                                         ty   number on Plaintiff s
    refitsed to redact the first dive digits ofPlaintiff"s Social Securi

     consumer disclosure.



                                                          information in his coilsuiner file
 38. Plaintiff regularly and continuously monitors fhe
                                                                is wise       for Plaintiff to do so as
     maintained by Defendant because Plaintiff believes that it

     a co;isomer.



                                                  when    Defendant willfully refused to redact the
 39.1'laintiff suffered an actual concrete injury
                                                                Plaint  iff's consumer disclosure.
     first five digits ofPlaintiff's Social Security nutnher on
                                                                  the following.
     Praintifi's concrete injury includes but is not limited to
Case 2:19-cv-01255-GEKP Document 1-1 Filed 03/25/19 Page 13 of 27




    a.   The harm that Plaintiff suffered is because Plaintiff must now live in

         anticipation and apprehension. that each time Plaintiff requests Plaintiff

         consumer disclostare from Defendant, Plaintiff's Social Security number will

         not be redacted.

    b.   Plaintiff lives with such harmful apprehension and anticipation that Defendant

         will unlawfully about Plaintii-'f's Social Security number being unlawfully

         printed because it is a well known fact that Defendant has repea#ec11y refused

         to redact the Saciai Security nwnber of other conswners, toialing at least over

         half a dozen.

         Plaintiff no longer has the freedom to request Plaintiff's consumer disclosure

         from Defendant without worrying whether Defendant will or will not

         unlawfully print PlaintifF's full Social Security number nn the disclosure.

    d.   Plaintiff has suffered a concrete injury or harm because Plaintiff no longer has

         the freedom to request Plaintiff's cansumer disc3osure from Deiendarit

          without worryi3~g durnpster divers accessing the disclosure.

    e.   Plaintiff has suffered a concrete injury or hazxn because Plaintiff no longer has

          the freedom to request Plaintifi,s consumer disclosure Frocn Defendant

          without worrying unauthorized third parties accessing the disclosure.
  Case 2:19-cv-01255-GEKP Document 1-1 Filed 03/25/19 Page 14 of 27




                                                                                         to
40. Plaintiff reasonab3y believes and avers that Plaintiff will be continually subject
                                                                               ly redact
    Defendant's unlawful business practices offailing and refusing to proper
                                                                                              his
    Plaintif['s Social Security nwnber on leis eonsuiner disclosure every time he obtains

    disclosure.



                                                                         ff's identity and
41. Plaintiff should 11ot be forced to choose between protecting Plainti

    obtaining his consumer disclosure.



                                                                    ly and reheated unlawful
42. Plaintiff has suffered a concrete harm by Defendant's willful
                                                                         er disclosure.
    business practice of refusing to properly redact Plaintiffs consum



                                                                      ant's actions to be a
43. A key factor that the Court should apply in determining Defend
                                                                conduc      t and Defendant's
    "concrete harm" should be the willful nature of Defendant's
                                                                                er file.
     blatant and flagrant refusal to give Plaintiff a copy of Plaintiff's consum


                                                                        ement of i 5 USC: 1681 g
 44, The willfulness of. Defendant's violation of the redaction requir
                                                                                    violations to
     is exemplified by the fact that Defendant nos repeatedly committed similar
                                                                               ers requested
     other consumers, over 19 in the last two years. Similarly situated eonswn
                                                                               ures oP such
     their disclosures and Defendant rciused to redact the consumer disclos

     similarly situated consumers totaling over 19 in the last two years.
  Case 2:19-cv-01255-GEKP Document 1-1 Filed 03/25/19 Page 15 of 27




                                                   bath 15 USC 1 G81 g and l 5 USC t68 Yj was
45. Defendant's flagrant flaunting of the law of
                                                                " to not only the Plaintiff'but
   willful and. dangerous thus manifesting a "concrete harm
                                                             s, including tl~e tight to receive
    other consumers deprived of statutory conferred right
                                                           n tUerein and the right to know what
    one's consumez fle, the ri~lit to dispute informatio

    rights the consumer had under the FCRA.



                                                      at a continued a repeated risk ofidentity
46. Defendant's flaunting of the law puts Plaintiff
                                                          number on Plaintiffsconsumer
    the$ by printing Plaintiff's entire Social Security
                                                            d or seen by unauthorized third
    disclosure whzch could be mis-delivered, intercepte

     parties.



                                                           Constitution or the aforementioned
 47. No rational interpretation of Article 3 of the U.5.
                                                     withhold pertinent informatio~~ required
     Spokeo Decision. would allow for a CRIh to
                                              then        simply claim that there was no standing
     under 15 USC 1b81a from a consumer, at2d

     under Article 3.
  Case 2:19-cv-01255-GEKP Document 1-1 Filed 03/25/19 Page 16 of 27




                                             ~I~1~7E



                                                                                 and made a part.
48. The previous paragraphs of'il~is Complaint are incorporated by reference

    ofthis Complaint.
                                                                             nce.
49. The previous paragraphs of this Complaint are incorporated by refere
                                                                 )(2), ifremoved to federal
50. Venue is proper in this Dzstrict pursuant to 28 USC 1391(b
                                                                   giving rise to this claim
    Court, because a substantial part of the events or omissions

    occurred in this jurisdiction.




                                                                                        from. this
               Plaintiff mailed Plaintiff's requests Plaintiff's consumer disclosures
                                                                          or      ons IeadiYi         g
               jurisdiction. Therefore a substantial portion of the events omissi

                up to this cause of action occurred in this jurisdiction.



                                                                              with Plaintiff's full
        b.      Defendant mailed the objectionable consumer disclosures
                                                                                       ore a
                Social Security number improperly printed to this jurisdiction. Theref
                                                                                    cause of
                substantial portion of the events ar omissions leading up to this

                action occurred in this jurisdiction.



                                                                                ff's consumex file
         c.      A substantial amount of the information contained in Plainti
                                                                            jurisdiction.
                 and on Ptainkiff's consumer disclosure pertained to this
                                                                              leading up to this
                 Therefore a substantial portion of the events or omissions

                 cause of action accurredrn this jurisdiction.
Case 2:19-cv-01255-GEKP Document 1-1 Filed 03/25/19 Page 17 of 27




                                                                         iffs consumer file
   d.    A substantial amount ofthe information contained in Plaint
                                                                  in this jurisdiction.
         and on Plaintiff's consumer disclosure was compiled
                                                                   o7zs leading up to this
         Therefore a substantial portion of the events or omissi

         cause of action occurred in this jurisdiction.



                                                                      ant to 15 USC l b81n,
   e.    Plaintiff's attozney's fees in this fee shifi:ing case, pursu
                                                                portion ofthe events
         occurred in this jurisdiction. Therefore a substantial
                                                                  iction.
         giving rise this cause of action occurred in this jurisd



                                                                   ~~hich is recoverable
    f,   Plaintiffs suffered frustration and emotional distress
                                                                         ions_ Therefore a
          pursuant to }5 USC 1681n as a result of Defendant's omiss
                                                                cause    of action occurred in
          substantial portion of the omissions giving rise this

          this jurisdiction.
  Case 2:19-cv-01255-GEKP Document 1-1 Filed 03/25/19 Page 18 of 27




51. Venue is proper in this jurisdiction because key witnesses involved in the case are located

   ai or near this jurisdiction. Such witnesses including but not limited to the followitlg_



       a.      Plaintiff.



        b.     Similarly situated consumers in lhis jurisdiction whose z-ights ti~~ere also

               viorated by Defendant in a similar manner when such consumers requested

               infozmation from Defendant about wlio haci received their consumer reports,

               and LDef'endant also dented such consumers requests. Such wrfnesses'

               testimonies are relevant to show willful conduct by Defendant.
 Case 2:19-cv-01255-GEKP Document 1-1 Filed 03/25/19 Page 19 of 27




                                          ~A1     GES




52. The previous para~-aphs ofthis cornplaizit are incorporated by reference and made a part

    ofthis complaint.



53. I'lai~~tiff believes a~~d avers that Plaintiff is entitled to at least ~ 1.Q0 actual damages for

    Plaintiff, including but not limited to phone, fax, stationary, postage, etc.



54. Plaintiffbelieves and avers that Plaintiff is entitled to $1,000.00 statutory damages

    pursuant to I S USC i 681 et. seq..



                                                                               and
55. Plaintiff believes and avers that Defendant's conduct was willful, wanton,

    intentional, and therefore Plaintiff requests punitive damages.



                                                                                       willful and
56. Plaintiff believes and avers that punitive daivages are warranted due to the

     wanton Ylature of the vialation as evidenced by the following.




                 Plaintiff's request letters s~eci#ically asked that Plaintif-{'s Social Security

                 number be redacted, the request letters Y~vere in 14 point bold .font.



         b.      Numerous other similaxly situated consumers, totaling more than 10, were

                 also subject to similar misconduct by Defendant. Their un-redacted Social
Case 2:19-cv-01255-GEKP Document 1-1 Filed 03/25/19 Page 20 of 27




                                                                  Defendants) in the same
             Security numbers were also illegally printed by
                                                                   Plaintiff.
             manner and under similar circumstances as with



                                                                     number be redacted on
      c.      Plaintiff requested that Plaintiff's Social Security
                                                                      ~ty number was
              separate occasions, and Plaintiff's ful] Social SecuY
                                                                  on four occasions listed above.
              subsequently unlawfully printed by Defendant



                                                                   s ~nentioncd in this Complaint
       d.     Upon information and belief, at all relevant time
                                                                  first five digits of Social
              Defendant had no policy in effect to redact the
                                                       by         the consumers.
              Security nu~~iber ofconsumers when asked



                                                amount to be determined by this ~-Ianorable
57. Plaintiff requests Punitive damages in an

   Court.



                                               tiff   believes and avers that the amount of suc1~
S8. ~'or purposes of a default judgment, Plain
                                                X9,000 because Defendant(s') actions have the
    punitive damages should be no less than
                                                  rity azid security of Plaintiff's personal
    effect of potentially compromising the integ

    infoi7nation.
  Case 2:19-cv-01255-GEKP Document 1-1 Filed 03/25/19 Page 21 of 27




                                    ~'~'~'O~N~'~'DES



                                                          incorporated by reference and made a part
59. The previous paragraphs ofthis Complaint are

   of this Complain#.



                                                          15 USC 1 b81 et. seq., in the amount of
b0. Plaintiff is entitled to attorney fees pursuatlt to
                                                 erated below.
    X2,750.00 at a rate of$3 0.00 per hour, emim



                                                                     nt                1
        a.      Consuttatian with ctient and review of caznplai

        b.      Drafting, editing, review, filing and                                  2
                service of complaint
                                                                                       2
        c.       Follow up contact with Defense and client

                                                                          5 x $350 = ~1.75Q

                                                  as      tie case move forward.
 61. Plaintiff's attorney fees continue to accrue



                                             pros   ecuting this matter and reasonable Callow up.
 62. The above stated attorney fees a~•e for
                                                                                                                                                                                                         the Unified
                                                                                                                                      flfing complies with the provisions of the Public Access Policy o~
                                                              tary on 12/23/2018 12:17 PM, Fee = $0.00. The filer certifies that thls               y than  non- confidential informati on and document s.
Cased 2018-288iE2 Docketed at Montgomery County Prothono                                                                       documents differenlf
                                                              and Trial Courts that require fr[ing confidential infarma6on and
Judicial Sysfem of Pennsylvania: Case Records ofthe Appelfate




                                                                                                                                    ~                rn                      O'.
                                                                                                                                    ~                ~P                      W

                                                                                                                                    '
                                                                                                                                    ~                `Cl             O
                                                                                                                                                                     r-+~
                                                                                                                                     W               ?~
                                                                                                                                     ~               ~                   CS
                                                                                                                                                     ~-!~,
                                                                                                                                                     ~               ~' 'H
                                                                                                                                     ,~,             "'S             n
                                                                                                                                     cn              a,              O
                                                                                                                                     cV              ~p

                                                                                                                                     ~               ~               p1     'CS
                                                                                                                                     :n              ~
                                                                                                                                     G               ~
                                                                                                                                      ~              A~
                                                                                                                                                     ~.

                                                                                                                                     (D                                       cn
                                                                                                                                      ~               ~
                                                                                                                                                      ~~                      O
                                                                                                                                      n
                                                                                                                                      ~
                                                                                                                                                                              ~"
                                                                                                                                                      ~.


                                                                                                                                      Vi              R
                                                                                                                                                      ~"
                                                                                                                                                      ~.
                                                                                                                                      ~                                       O

                                                                                                                                      ~~                                    'CS
                                                                                                                                                                             ~•             ~.
                                                                                                                                      O               n
                                                                                                                                      ~               `t                      ~-r
                                                                                                                                      O
                                                                                                                                       w                                      c~
                                                                                                                                       a
                                                                                                                                       '                                                     t"'d
                                                                                                                                                                              ~~             ~+
                                                                                                                                      C~                                      0
                                                                                                                                      0
                                                                                                                                      G                                       O


                                                                                                                                                                              ~'
                                                                                                                                       R.
                                                                                                                                                                               ~-!
                                                                                                                                       Cu                                      CD

                                                                                                                                      ~..                                     ~-t
                                                                                                                                                                              CJ
                                                                                                                                                                              ".S
                                                                                                                                       ~ ~                                    C'3
                                                                                                                                       A~                                     tD

                                                                                                                                       R-
                                                                                                                                      H
                                                                                                                                     '~
                                                                                                                                       "'i                                     cn

                                                                                                                                                                               b
                                                                                                                                                                                                                       Case 2:19-cv-01255-GEKP Document 1-1 Filed 03/25/19 Page 22 of 27
    Case 2:19-cv-01255-GEKP Document 1-1 Filed 03/25/19 Page 23 of 27




                                                              in the       amount of no less than
      Wherefore, Plaintiff demands judgment against Defendant
                                                                 mined by this Honorable Court.
  $11,751.00 as enumerated below, or such other amount deter

      $1.00 mote or less actual damages.
                                                                seq.
      ~],ODO.OQ statutory damages pursuant io 15 USC l b92k et.

      $1,750.00 attorney fees

       $9,400 punitive damages


              $11,751.00


                                                                        and proper.
       Plaintiff seeks such additional relief as the Court deems just


Is/ Vicki Piontek                     12-23-1 S

Vicki Piontek, Esquire                Date
Supreme Court ID Number $3559
Attorney for Plaintiff
951 Allentown Road
Lansdale,Ph 19446
$77-737-8617'
I'ax: 8b6-408-6735
 alaw 'ustice.com
                     Case 2:19-cv-01255-GEKP Document 1-1 Filed 03/25/19 Page 24 of 27

b

C

d

O ~
U~
                                              T31~ ~~{Jdti CJS' L.~1d.liVL~1V YL~l1~
05
4~                                   OP MONTCi+~~'Y CQUI~tTY,PE~II~ISI'L,VAP~IIA
yb
N b
U C
¢~             .~I'~5 ~e~0II11I11C
U
Q ~            1726 Locust Stse~t
Q~ ~~
~ ,            I~o~sta~~vn,P~ Z9401
,~o                                                  Ptaixaeitff
                                                                    ;
ob             ~.
 >O oU
 C
               Trae~sUnion Rental Screening Salurions, inc.
 4~
               6~3~ South fiddlers Green Circte, Suite SOd
~_             Greenwood Village, ~O 80 t 1 I                               Jury Triat Llemanded
~~
3~
~`                                                 ~ef~~d8nt(3y
a~ fi
~~
                                                           i'~r~~~~~a~~
 V 'O
 ~~


               ~, Kris, L~edominic, have reviewed ~e ateache~ c~~ngtair~t. ~'he factis stated ttaerein are ~e and
      C
y
~ ~
'-' U
 mb
 =a            correct to the best of my knowt~~e, canderst~siding ~n~ belief
    ~ ro
 ~ ro
 ~ o€
 ~
    ~~                                                l~ ~l~~~~
    o~
    ~a
    ~'^
               ~TI5 ~B~OIlTIIIIC                     ~7~~~
    „ o
    v ~
    u°.
    ~~
    ~
    .~
    ` ~.
    N ~-
    ~ ~
    n$
    O N


    'U
    ~
    ~'- ac
     o ti
    mc
    '
    ~ ~
    c
    t
    Q '4q-
    .~.


     U ~

     vo
     ~~
     ~~
     c m
     ~ `v
     «U
     m
       c
     a> -
     x  y,
     U y
           C
     Na
     ~o ,~
     ~ o
      m ~
     y ~
     N
     W
     H
     N~
     ~~
     ~b
      U~
                                                                                                                                                                                  Public Access Policy of Fhe Unified
                                                                                 2:17 PM, Fee = ~Ef1.00. The frier certifies that this Filing complies with the provisions of the
Casp# 2078-28816-2 Docketed of Monfgomery County Prothonotary on i2J23/2018 9                                  information and docurnenfs    diNerenUy Chart non-confidential information and documents.
                                                                                  require filing confrderrtlal
Judicial System ofPennsylvania: Case Records ofthe AppeAafe and Tr1a( Courts That




                                                                                                                                         x ~-•rt ~~
                                                                                                                                ~'         ~~~          ~,"

                                                                                                                                          ^.,.~.rr~,:~
                                                                                                                                     ^S ~I lY


                                                                                                                              S l
                                                                                                                              '                       ~


                                                                                                                                :r       ~.,tv::l   'q,..
                                                                                                                                            '
                                                                                                                                            }
                                                                                                                                            Y -;:




                                                                                                                                         '
                                                                                                                                         , _'       ..


                                                                                                                                     i      j~ l    ~




                                                                                                                                  ~`~.~, ,

                                                                                                                                           : -`-
                                                                                                                                                         E
                                                                                                                                                  .
                                                                                                                                           ~°`;.r
                                                                                                                                                        ~_
                                                                                                                                                                                                                        Case 2:19-cv-01255-GEKP Document 1-1 Filed 03/25/19 Page 25 of 27
                 Case 2:19-cv-01255-GEKP Document 1-1 Filed 03/25/19 Page 26 of 27



C
                                                                                      SDI               OHI3lIBlC
d~                                                                                   f~~           8ti.8~Yi L7
U~
-..
LL U                                                                     ~ds~i~~aVvr~ P~ I                                  1
 y~

UC
Q ~
v
~ fp

v
     C
                                                                          S~IL~F~'E"e, tHi~.
            1"C"d~13~J1It~3tY ~.~fl1~1I ~Ci`~~~1pYY~
O
ti ~
~  ~
o;
 . ~        6430 St~t~h ~~ddl~rs ~ ~i~l~ S€ute 500
}~
0
 Q              cwt Sh e,~~ ~4I 11
w=
~ ~~
~~
 _C
 aw

4~
 ~b
,tw

 h ~
~ U
~b
   b
~n C
~ ~
~ O
0 ~.
U fp
                                                                                                                                                                        ' ~:
                                                                                                                                                                        '           . '{;    .t;
                                                                                                     ..                                        T::; `I . i r     ;~'
 ~, O
 t`                                                                                             .. . ,+.~:   !/:            ,J'';7` ,"2
                                                 ',                1 :. 'f;           ,1: Jl
  W                                     :1 ; ',!` , .t   I;Is ~
                                                                                                                                                               1~r. _           ~     •~ :~; -,
 ~ .To                                                                                                           t, biz ~       y t,.. ;:~ r   .~ :!> ~.   a
                                                         ~             t~ ~.~9`         {:.:t      1 . a~
                                f ::. 't i il: ',. ;-         :t
 oc            t l~ '~t>;;.;
 4b
                                                                                                                                                                                                   r
                                                                                                                     CI S~ur►~y ~u~ber ~sn any ca
 ~~
  ~~ U
                          P~            ~d~ct fih~ fart eve digits ~~'my~ S                                                                                                     ~r ~za
      .~
                               d~ nit pmt t1a~ ~i~t fi~~ d~~                                                       ~s ~f ~y ~~~I ~e~uc~~r
              dss~i~s  ~I
 a
    ~N ~
       ~
              my ras~~rr d~scl~ .
    ~
    ~.~
      ,,.
                                                                   •          '1 t      is' .~        Z! 'i ~ ~~,'
    O~                     i7        'A~v~ 'f tr.
                                ~i
    M~

    e~ ~
 `D }"
  '
  G   ~
                                                                                                                      ~_
  . tS1
 ~.ro
  O~                                                                                                         ~~                                                         J   j
                                                                                                             r. - • ,,                                         ~:
    2~
    ~~
    J


    ~~

    ~~
     a y
    ~U
    m ~•


     Y '~
     U
     Q
     V t
    7 Q'
    ~
    a„
    ~ O
     ~ v
     ~~
     ~- a
    N~
    #.~
    N
    UD
                                                                                                                                                                                                  of  United
Case 1018-2887&Z Docketed at Montgomery County Protfronotary on 12/23/20?8 i2:97PM, Fee = $0.00. Tire frier certifies that this frling compiles with the provisions of the Public Access Policy the
Judicial System ofPennsylvania: Case Records ofthe Appellate and Tdal Courts that require fiNng canfrdenfial infarmatron and documents differently than norr-confrdentiai inforrnation and documents.




              e.+
              =,
              v


                                                                                                                                                            M
                                                                                             ~~        ~~
                                                          .~                                      .~                                                        Q               n ~.
                                                                                  H ~ ~b~ ~~ ~
                                                         ~ri                  x              ~ ~~~           Qo..            ~ .~ 1
                                                                                                                                                            xn
T                                                              ;;;                           ~.
                                                                                                                                                                            ~ {
0                                                                                           - ~~~s~
                                                                               ~:j.: ~ ~~~ ~~                                                1          ~
                                                                              ~                ~~~~o                                              ~ ~'~ R                            ~
                                                                              ,~~          ~~     ~~                                                    ~a ~b
                                                                                                                                              ~         N
                                                                                           ~-~~~8~
                                                                                            ~ ~ ~~                                            ~ ~ ~
                                                                                            ~ ~~~~                                            {     D
                                                                                                                                                            a
                                                                                            g     ~` ~~ ~           o                                       ~.
                                                                                            ~a ~~
                                                                                                   ~~ ~'~                                                           ~~
                                                                                                  s ~~~                                                                ~        ~               ~.
                                                                                                ~~ ~$~ .~ ,
                                                                                            ~g ~ o
                                                                                                                                                                   ~,~~~~:~;~ . ~
                                                                                               ,~
                 m                                                                                                                                                           ,~j~'~r
                                                                                                                                                                                                               Case 2:19-cv-01255-GEKP Document 1-1 Filed 03/25/19 Page 27 of 27




                                                                                                                                                                                 ~~ s~
                                                                                                                                                                                     ~~,~, .
                                                                                                                                                                               .~ ,.
                                                                                                                                  .                     .l [Ill~lI~ 1~~1 Ifi~ ~~BI[!~EII
